Citation Nr: 1030764	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  What initial evaluation is warranted for residuals of a 
cerebrovascular accident (stroke), with transient ischemic 
attacks, right facial numbness and tingling from May 5, 2005 to 
December 26, 2006?

2.  What initial evaluation is warranted for residuals of a 
cerebrovascular accident (stroke), with transient ischemic 
attacks, right facial numbness and tingling since December 27, 
2006?

3..  What initial evaluation is warranted for coronary artery 
disease from May 5, 2005 and December 26, 2006?

4.  What initial evaluation is warranted for coronary artery 
disease since December 27, 2006?

5.  What initial evaluation is warranted for hypertension from 
May 5, 2005 and December 26, 2006?

6.  What initial evaluation is warranted for hypertension since 
December 27, 2006?

7.  What initial evaluation is warranted for right upper 
extremity peripheral neuropathy, residuals of a stroke associated 
with type II diabetes mellitus, from May 5, 2005?

8.  What initial evaluation is warranted for right lower 
extremity peripheral neuropathy, residuals of a stroke associated 
with type II diabetes mellitus, from May 5, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Detroit, Michigan.  An August 2005 
rating decision granted, in pertinent part, entitlement to 
service connection for coronary artery disease, and for 
hypertension with residuals of a cerebrovascular accident and 
transient ischemic attacks associated with type II diabetes 
mellitus, and assigned initial noncompensable evaluations, 
effective May 5, 2005.  The rating decision also granted 
entitlement to service connection for bilateral lower extremity 
peripheral neuropathy, associated with type II diabetes.   The 
Veteran appealed the ratings assigned hypertension, coronary 
artery disease, and residuals of a stroke.

In July 2006, a statement of the case was issued addressing 
entitlement to increased initial ratings for coronary artery 
disease, hypertension, and residuals of a cerebrovascular 
accident with ischemic attacks.  The Board notes that in July 
2006, the only disorder associated with the stroke was 
hypertension.  The July 2006 statement of the case did, however, 
provide notice of the laws and regulations governing the 
assignment of ratings for median nerve paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2009).  The statement of the case 
did not provide notice of the regulations governing the 
assignment of a rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8713 (radicular group neuralgia).
 
A July 2006 rating decision granted entitlement to initial 10 
percent evaluations for coronary artery disease, hypertension, 
and for a cerebrovascular accident with transient ischemic 
attacks each effective May 5, 2005.  The Veteran continued his 
appeal for an even higher rating.  

A December 2006 rating decision granted service connection for 
right facial numbness and pain, and a 20 percent evaluation for 
right upper extremity numbness, both effective May 2005, and both 
as residuals of the stroke.  This rating decision also added the 
phrase, "residuals of a stroke" to the description of the 
appellant's right lower extremity peripheral neuropathy.

The issues of entitlement to increased initial ratings for 
residuals of right upper and lower extremity peripheral 
neuropathy, residuals of a stroke; as well as the issues of 
entitlement to increased ratings for seventh cranial nerve 
paralysis, hypertension and coronary artery disease since 
December 27, 2006 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  Between May 5, 2005 and December 26, 2006, the Veteran's 
stroke residuals involving the seventh cranial nerve were not 
manifested by more than moderate incomplete paralysis.

2.  Between May 5, 2005 and December 26, 2006, the Veteran's 
coronary artery disease has not been manifested by an inability 
to perform a workload less than 7 METs at any time during the 
initial rating period.

3.  Between May 5, 2005 and December 26, 2006, the Veteran's 
hypertension has not been manifested by a predominantly diastolic 
pressure of 110 or more, or a predominantly systolic pressure of 
200 or more at any time during the initial rating period.


CONCLUSIONS OF LAW

1.  Between May 5, 2005 and December 26, 2006, the requirements 
for an initial evaluation higher than 10 percent for right-sided 
facial numbness, a residual of a stroke, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Codes 
8009, 8207 (2009).

2.  Between May 5, 2005 and December 26, 2006, the requirements 
for an initial evaluation higher than 10 percent for coronary 
artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 
7005 (2009).

3.  Between May 5, 2005 and December 26, 2006, the requirements 
for an initial evaluation higher than 10 percent for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's coronary artery 
disease, stroke residuals, and hypertension.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice 
known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Stroke residuals.

The rating criteria require that  residuals of a brain hemorrhage 
to be rated at 100 percent for the first six months after the 
event.  See 38 C.F.R. § 4.124a, Diagnostic Code 8009.  The 
evidence of record notes the Veteran experienced his stroke in 
September 2004.  VA received his claim for benefits in May 2005, 
which is more than six months after his stroke.  As a result, his 
stroke must now be rated on the basis of the residuals.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

A July 2005 VA examination report notes the Veteran is right 
handed.  The examiner noted a private MRI examination showed left 
lacunar infarct and also small vessel disease throughout the 
brain.  The Veteran reported his only residual as numbness on the 
right side of his body.  He denied any loss of motor function, 
but did note his balance had been off, including prior to his 
stroke.  A prior history of "tarsal" tunnel syndrome was noted.  
The Veteran stated that he could walk 1000 feet before he 
experienced calf cramping.  

Physical examination in July 2005 revealed vibratory sensation as 
intact but reduced over the right ankle, right knee, right elbow, 
and right wrist.  Monofilament sensation was absent at the base 
of the feet up to the tops of the right and left feet and up to 
mid to upper anterior and posterior calves bilaterally.  It was 
intact at the remaining dermatomes.  Reflexes were blunted at the 
patellar, biceps, and plantar.  The examiner noted the Veteran's 
stroke and diabetes were associated, so the RO arranged a 
separate examination to determine the extent of the stroke 
residuals.

The September 2006 peripheral nerve examination notes the Veteran 
reported numbness of the right side of his body, a restricted use 
of his right arm, and tingling on the right side of his face.  He 
reported his current treatment as aspirin daily.  Physical 
examination revealed muscle tone as symmetric with no evidence of 
rigidity or tremor.  Muscle strength was 5/5 bilaterally from the 
deltoid down to foot inversion.  There was decreased vibration 
sense at the right knee and ankle.  Light touch was decreased at 
the base of the feet to the top of the right foot.  At the right 
upper extremity, vibration was decreased at the elbow and wrist.  
Pain and light touch sensations were normal.  The left lower 
extremity showed a normal vibratory sense, but light touch was 
decreased at the base of the foot to the mid calf.  Lower 
extremity reflexes were essentially normal save for a 1+ knee 
reflexes and absent ankle reflexes.  There was no muscle atrophy, 
abnormal muscle tone or bulk, or tremors, tics, or other abnormal 
movements.  Gait and balance were normal.  The diagnosis was left 
lacunar thalamic infarct with residual right-sided numbness, and 
neuralgia was present.  The Veteran noted he was unemployed since 
November 2004.  The examiner noted the Veteran's bilateral lower 
extremity peripheral neuropathy was most likely secondary to his 
diabetes mellitus, for which he is separately rated.  The 
examiner further noted the stroke residuals were right-sided 
numbness and tingling without true pain.  The degree of motor 
impairment was judged to be minimal.

In July 2006, the RO initially assigned the minimum 10 percent 
compensable evaluation for the Veteran's stroke residuals.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8009.  VA outpatient records, 
however, noted the Veteran experienced a transient ischemic 
attack in October 2006, where he reported having lost his speech 
and forgot names for over an hour.  Hence, a December 2006 rating 
decision granted service connection for right facial numbness and 
pain, and a 20 percent evaluation for right upper extremity 
numbness, both effective May 5, 2005, and both as residuals of 
the stroke.  This rating decision also added the phrase, 
"residuals of a stroke" to the description of the appellant's 
right lower extremity peripheral neuropathy.

Cranial Nerve VII pertains to an impairment of facial muscles.  
Moderate incomplete paralysis of this nerve warrants a 10 percent 
rating, whereas severe incomplete paralysis of the nerve warrants 
a 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  
The September 2006 examination report notes the Veteran's facial 
numbness was without pain.  The October 2006 outpatient records 
noted the Veteran's complaints of facial pain in cold weather but 
also noted the Veteran's right-sided numbness was without 
paralysis.  While examiners informed the Veteran it was unlikely 
his feeling on the right side of his face would return, this 
evidence shows that the appellant suffers from no more than 
moderate incomplete paralysis of the seventh cranial nerve.  
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8207.  Simply put, 
no more than moderate facial muscle weakness has ever been 
clinically demonstrated.  Hence, an increased rating for this 
disorder is not in order.



Coronary artery disease.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent 
rating is warranted when a workload greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when continuous medication required.  
When a workload greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted.  Id.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.  38 C.F.R. § 4.104, Note (2).

The July 2005 VA examination report notes the examiner conducted 
a comprehensive review of the claims file.  Among the records 
noted by the examiner is a private March 2005 report of R.D., 
M.D., which notes the Veteran had at least a 12-year history of 
coronary artery disease, which included multiple coronary 
angioplasties and stents.  The VA examiner noted a July 2002 
stress test that showed an ejection fraction of 56 percent and a 
workload of 13.7 METs.  The Veteran denied any congestive heart 
failure and noted he could walk about a 1000 yards without any 
chest pain, angina, or syncope.  

An October "2005" (sic) echocardiogram showed an ejection 
fraction of 60 percent.  At his last visit to his private 
cardiologist, his coronary artery disease was deemed stable.  
Physical examination in July 2005 revealed a regular heart rhythm 
and a heart rate of 68.  There was no murmur, lifts, heaves, or 
thrills.  The examiner estimated the Veteran's METs as 10 to 12.

The results at the July 2005 clinical examination show the 
Veteran's coronary artery disease to more nearly approximate the 
assigned 10 percent, as his METs is no less than 10.  A METs of 
less than 7 is required to meet or approximate the next higher 
rating of 30 percent.  Thus, the Board finds the Veteran's 
coronary artery disease has more nearly approximated the assigned 
10 percent throughout the initial rating period.  38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7005.

Hypertension.

Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control.  A 20 percent 
rating may be assigned with diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, DC 7101.

The July 2005 examination report notes the Veteran's hypertension 
was uncontrolled at that time.  Nonetheless, the medical evidence 
of record shows it has not met or approximated diastolic pressure 
of 110 or more or systolic pressure of 200 or more.  The examiner 
at the July 2005 examination recorded the Veteran's blood 
pressure as 152/73, 153/69, and 153/69.  Outpatient records note 
similar readings.  It was 151/76 in August 2006, 152/73 in 
September 2006, and 125/62 in October 2006.  These readings show 
the Veteran's blood pressure has not met or more nearly 
approximated the criteria for a rating higher than 10 percent.  
Thus, the Board finds his hypertension has more nearly 
approximated the assigned 10 percent rating throughout the 
initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation higher than 10 percent for 
right-sided facial numbness, without paralysis, associated with 
stroke residuals between May 5, 2005 and December 26, 2006, is 
denied.

Entitlement to an initial evaluation higher than 10 percent for 
coronary artery disease between May 5, 2005 and December 26, 
2006, is denied.

Entitlement to an initial evaluation higher than 10 percent for 
hypertension between May 5, 2005 and December 26, 2006, is 
denied.


REMAND

The Board finds that the appellant's March 2006 notice of 
disagreement pertaining to the ratings assigned for residuals of 
a cerebrovascular accident pertained to all such residuals, and 
not simply some.  In this respect, however, the appellant has 
never been given a statement of the case which includes the 
rating criteria for evaluating the right lower extremity stroke 
residuals.  While the July 2006 statement of the case did provide 
criteria for evaluating right upper extremity paralysis under 
Diagnostic Code 8515, right upper extremity numbness is rated in 
the most recent rating decision under Diagnostic Code 8713, and 
the appellant has never been given the rating criteria under that 
Code.  Hence, further development is in order.

Additional development is also in order given that there are no 
clinical records or examination findings dated after December 26, 
2006.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request that he identify all health care 
providers who have treated him for any 
cerebrovascular accident residuals, coronary 
artery disease, and/or hypertension.  The RO 
should then secure any pertinent records which 
have not been previously secured for inclusion 
in the claims file.  All attempts to secure 
this evidence must be documented in the claims 
file.  With respect to any identified 
government record if the RO cannot locate such 
records, it must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must then 
be given an opportunity to respond.

2.  Thereafter, the Veteran should be 
scheduled for cardiovascular and neurological 
examinations to determine the nature and 
extent of any right upper extremity 
peripheral neuropathy due to a stroke, right 
lower extremity peripheral neuropathy due to 
a stroke, right facial numbness, coronary 
artery disease, and hypertension.  The claims 
file must be made available to the examiners 
in conjunction with the examinations.  The 
cardiologist is to determine the workload the 
appellant's heart can perform without 
dyspnea, fatigue, angina, dizziness or 
syncope; and provide serial blood pressure 
readings.  The neurologist must carefully 
explain the nature and extent of any right 
sided facial numbness, right upper extremity 
peripheral neuropathy, and right lower 
extremity peripheral neuropathy.  The 
particular nerves affected by any cranial or 
peripheral neuropathy due to a 
cerebrovascular accident must be specifically 
identified.  If any neuropathy is caused by 
something other than diabetes mellitus or 
residuals of a stroke that fact must be noted 
and explained.  
 
The examiners are to append a copy of their 
curriculum vita to the examination report.
 
3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.
 
4.  If any benefit sought on appeal remains 
denied, the RO must furnish to the claimant 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.
 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


